Having allowed the prisoner a writ of error to enable him to secure a review of the record in this proceeding by the supreme court of the United States, and having been requested to order that the writ operate as a supersedeas, I desire to state my reason for specially limiting the operation of the order.
In certain cases of recent origin in this state in which prisoners in custody under process of the superior court have been remanded after a hearing upon habeas corpus in another court, or before a different judge, upon the ground that the imprisonment was lawful, the judge making the order of remand has allowed a writ of error and ordered a supersedeas which he has construed as empowering him to admit the *Page 352 
prisoner to bail. The order which I make in this case is not to be understood by any judge to whom an application for bail may be made as having such effect. When after a hearing upon his petition for a writ of habeas corpus a prisoner has been remanded to the custody from whence he came, there is ordinarily no proceeding to be stayed pending a review of that order. The prisoner is not thereafter held by virtue of the order of remand, but by virtue of the warrant or other process upon which he was held at the time the writ of habeas corpus was issued, and the power to admit him to bail belongs exclusively to such officer, if any, as had the power to admit him to bail independent of thehabeas corpus proceeding, and he must make his application for bail in the usual manner as provided by the laws of this state.